Citation Nr: 0530064	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the back, and if so, entitlement to 
service connection for the same, claimed as secondary to the 
veteran's service-connected rheumatic fever residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1953 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which declined to reopen the veteran's 
previously denied claim of secondary service connection.  

A review of the record reveals that the veteran's claim for 
service connection was originally denied by an April 1997 
rating decision, which was confirmed by a November 1997 Board 
decision.  The RO reopened the claim by supplemental 
statement of the case in April 2004.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

In August 2004, the veteran appeared before the undersigned 
Veterans Law Judge in San Antonio, to present testimony on 
the issue on appeal.  The hearing transcript has been 
associated with the claims file.


FINDINGS OF FACT

1.  In November 1997, the Board denied the veteran's claim 
for service connection for arthritis in his back.  The 
veteran did not appeal this decision.

2.  Evidence presented since the November 1997 denial bears 
directly on the specific matter under consideration, and it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.
3.  The degenerative changes in the veteran's lumbar spine 
are not medically related to his service-connected disability 
of rheumatic fever.


CONCLUSIONS OF LAW

1.  The November 1997 Board decision denying service 
connection for arthritis in the back is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Evidence added to the record since the November 1997 
Board decision is new and material; thus, the claim of 
entitlement to service connection for degenerative arthritis 
of the back is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100 (2001).

3.  Degenerative changes of the lumbar spine are not 
proximately due to, or the result of, the service-connected 
rheumatic fever disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for secondary service connection 
for arthritis of the low back.  In this context, the Board 
notes that a substantially complete application to reopen was 
received in March 2001.  In April 2001, prior to its 
adjudication of this claim, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to reopen and substantiate the claim for 
service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
April 2001 notice comport with the requirements of § 5103(a) 
and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records are of record.  All identified 
relevant treatment records, both private and VA, have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.



New & Material Evidence

The veteran originally filed a claim for service connection 
for arthritis in his back in October 1995, contending that 
the disorder was secondary to his service-connected 
disability of inactive rheumatic fever.  The RO denied the 
claim by rating decision in April 1997, indicating there was 
no medical evidence of a connection between his disability 
and his service.  The evidence of record at the time 
consisted of the veteran's service medical records and post-
service private medical treatment.  The Board confirmed the 
denial by decision in November 1997.  The veteran did not 
appeal this decision.  

Applicable law provides that a Board decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1100.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, in 
March 2001, the law in effect when the claim was filed is 
applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

In March 2001, the veteran attempted to reopen his claim for 
service connection by submitting clinical records documenting 
then-current treatment.  The RO declined to reopen.  During 
the appeal, in July 2003, the veteran underwent a VA 
examination, at which time a medical opinion was offered as 
to the etiology of the veteran's arthritis in his back.

The Board finds that this opinion is new, in that it was not 
previously submitted to agency decisionmakers.  It is 
material, in that it bears directly and substantially upon 
the specific matter under consideration, i.e., a medical 
nexus to service.  Further, it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

Accordingly, the appeal is granted to the extent that the 
claim is reopened.  Because the RO reopened the claim and 
issued a decision on the merits in April 2004, there is no 
prejudice to the veteran for the Board now to adjudicate it.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Secondary Service Connection

The veteran contends that his service-connected disability of 
rheumatic fever caused the arthritis in his back.  He has 
submitted general research that essentially proposes that 
rheumatic fever is characterized by arthritis.  He also 
refers to his service medical records, which indicate that he 
was medically discharged in 1953 due to "rheumatic fever, 
manifested by arthritis."

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The record verifies that service connection has been in 
effect for rheumatic fever since 1953.  It also confirms that 
the veteran currently carries a diagnosis of degenerative 
changes in the lumbar spine.  Thus, the question that remains 
for the Board is whether the medical evidence of record 
establishes that the veteran's current lumbar spine arthritis 
was either caused or aggravated by his service-connected 
rheumatic fever. 

In making this decision, the Board has reviewed the record in 
its entirety, to include the veteran's service medical 
records; VA outpatient clinical records, dated from December 
1993 to June 2004; VA examination reports, dated in 1954, 
1997, and 2003; and private treatment records, dated from 
November 2000 to October 2001.  Additionally, the Board has 
considered all statements and submissions from the veteran, 
to include his August 2004 personal hearing.  

The veteran separated from service as a result of Medical 
Board proceedings in August 1953 that determined he had 
"rheumatic fever, manifested by arthritis and elevated 
sedimentation rates with heart involvement."  Notes 
indicated that the veteran initially presented with 
complaints of extreme swelling of the knees.  Upon 
separation, the veteran underwent VA examination in 
conjunction with a compensation and pension claim.  This 
January 1954 examination focused, in part, on the veteran's 
musculoskeletal system.  The examiner reported that the 
veteran had rheumatic fever and was experiencing "right 
flank pain, somewhat removed from the lumbar spine."  
Findings expressly stated that a diagnosis of arthritis was 
not warranted, as diagnostic tests for arthritis in the spine 
and sacroiliac joints were negative.  

The veteran has consistently reported, in treatment, on 
examinations, and in his hearing before the undersigned, that 
he fell off a ladder in the 1970's while working as a roofer, 
injuring his back.  He has also reported that he reinjured 
his back in 1995, in the same employment capacity.  Clinical 
notes in August 1994 note a medical problem list to include 
degenerative joint disease of the low back.  X-ray studies in 
1996 confirm degenerative changes of the lumbar spine.  

In July 2003, the veteran underwent VA examination in an 
effort to determine the etiology of his low back pain.  The 
examiner extensively reviewed the claims folder, to include 
the veteran's history of in-service rheumatic fever and his 
post-service treatment.  Upon examination, the physician 
opined that it was likely that there was no service 
connection for the veteran's low back pain.  He explained 
that any arthritis noted in 1953 was associated with the 
veteran's knees, and not his back.  He also referred to a 20 
year period of time between the veteran's bout of rheumatic 
fever and his first complaints of back pain.  The physician 
concluded that that the degenerative changes shown on current 
x-rays were manifestations of aging. 

The Board observes that in assessing medical evidence, 
whether a physician provides a basis for his medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds that the medical opinion of 
record is credible, in that it included a plausible 
rationale, was thorough in its analysis, and was based on a 
review of the record.  Absent evidence to the contrary, the 
Board is not in a position to question this opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991). 

The Board has considered the veteran's own assertions that 
his current arthritis in his back was caused by the rheumatic 
fever in service.  The Board finds that such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology and a medical diagnosis competent.  

The Board has also considered the medical research submitted 
by the veteran, from the Merck Manual of Diagnosis and 
Therapy, that indicates that rheumatic fever is characterized 
mainly by arthritis.   The Court has held that generic 
medical literature which does not apply medical principles 
regarding causation or etiology to the facts of an individual 
case does not provide competent evidence to establish the 
nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  However, medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."   Wallin v. 
West, 11 Vet. App. 509, 513 (1998).

Here, the Board points out that the portion of the Merck 
Manual submitted discusses the generic relationship between 
migratory polyarthritis and rheumatic fever with a degree of 
certainty that leads the reader to believe that a connection 
is plausible.  However, it points out that normally, the 
arthritis affects the ankles, knees, elbow, wrists, and 
specifically states that if vertebral joints are affected, 
other disease should be suspected.   

Thus, the Board finds that the opinion articulated by the 
Merck Manual would not appear to meet the standard set forth 
in Wallin because it does not delve into an association 
between the veteran's prior rheumatic fever and his currently 
demonstrated vertebral disability (arthritis in the spine).  
In fact, it seems to be evidence to the contrary of such an 
association.  

There is simply no objective medical evidence establishing a 
nexus between the veteran's arthritis in his back and his 
service.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Service connection is not warranted.

	


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied. 


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


